ON MOTION FOR REHEARING.
LATTIMORE, Judge.
Appellant earnestly insists that it
was error for which reversal should be ordered, for the trial court to fail and refuse to grant his motion for an instructed verdict when the state rested its case. We did not discuss this *260point in our original opinion. The record reveals that, when the state rested, appellant made a motion for a peremptory instruction to acquit on the ground that the evidence was insufficient; and that the accomplice was in nowise corroborated, which motion was overruled. Appellant cites no authorities supporting his contention.
We can not agree with appellant. If he felt that the state had made no case, he had a perfect right to decline to introduce testimony, and to bring the proposition before this court for review upon appeal, but he did not see fit to do so.
The rights of the accused are fully set forth in the Constitution and laws of this state. He can not compel the trial of a case by piecemeal. When the state rests its case and the accused does the same, then and then alone can the court be compelled to formulate and submit his charge to the jury. If then he refuses a peremptory instruction in a case whose facts are not sufficient, for lack of corroboration of an accomplice, or for any other reason, proper complaint by exception or otherwise would call for reversal by this court. If, believing that when the state rests its case same is not made out, — for any reason whatever appellant, notwithstanding procedes to introduce testimony which fills out the gaps, or supplies the missing links, and measures up to the demands of the law, the accused has no right of complaint. The exact point was decided in Johnson v. State, 104 Texas Crim. Rep., 312, 283 S. W., 809.
We have reviewed the case on its facts, the point being made that we erred in holding the corroboration sufficient, and are of opinion that our former conclusion affirming the case must be sustained. The motion for rehearing is overruled.

Overruled.